Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received September 23, 2022, have been fully considered by the examiner.  The following is a complete response to the September 23, 2022 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeber et al (2015/0351826).
Kroeber et al disclose an insulating insert (8 – see Abstract) for detachable connection to the distal end region of a resectoscope (Figure 10, for example).  The insulating insert has a hollow portion (see Figure 11) with an elongate cavity for passage of a pass-through instrument and has a fastening means for detachable connection to the resectoscope (Figure 11 shows the proximal end of the insert 8 received by the outer tube 7).  The fastening means includes a radial thickening of the insulating layer (Figure 11, the thinner portion is inserted into the endoscope and the thickened section abuts against the endoscope).  The connection includes a clamp connection (i.e. the smaller diameter is compression fit within the endoscope) and the plug contact (41) snaps into the connector forming a plug connection.
Regarding claim 3, see again Figure 11 which shows the claimed features.  The thickened portion has a larger diameter and a larger wall thickness relative to the distal end of the hollow portion which is inserted into the endoscope.  Regarding claim 5, there is also a protruding locking element (41) arraigned on the fastening side of the hollow portion that is received in tube.  Regarding claim 6, the fastening side of the hollow portion is the outer wall as see in Figure 11.  Regarding claims 7 and 8, the insulating insert is made from a plastic (para. [0054]) which would necessarily be thermostable in order to function.  
Regarding claim 9, Kroeber et al provide an electrode instrument for a resectoscope in which the electrode instrument (4) has a shaft portion and an electrode (25) at the distal end in the shape of a cutting loop to which high frequency current is applied to cut tissue.  The electrode instrument is connected to an insulating insert (8) as recited with respect to claim 1 above and the electrode can be displaced axially relative to the insulating insert via the handle member. 
Regarding claim 11, Kroeber et al disclose a resectoscope device with a tubular shaft that comprises an elongate cladding tube (37) and an inner tube (2) arranged in the cladding tube, as well as rod-shaped optics (6).  There is also an insulating insert (8) as discussed above, and an electrode instrument (4) with a shaft portion with an electrode (25) at the distal end for applying high frequency current to tissue.  
Regarding claim 12, the wall of the insulating insert is arranged in its proximal end region between the cladding tube and the inner tube (Figure 11).  Regarding claim 13, the insulating insert is detachably coupled to the distal end of the cladding tube (Figure 11) and the inner tube has an engagement opening (41) for a locking element of the insulating insert in order to form the detachable connection (i.e. plug).

Claims 1, 3, 5-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashido et al (9,072,443).
Hashido provides an electrically insulating insert (1) for detachable connection to a distal region of a resectoscope shaft (2) comprising a hollow portion (14) with an elongate cavity (Figures 1 and 3, for example) for that passage of an instrument (as seen in Figure 4a) and a fastening means for detachable connection to the shaft comprising a radial thickening of the insert (Figure 3 shows the inserted portion comprising a thinner section 19 with thickened sections on either end) and a snap connection (the thinner section snaps into place into the groove of the connector 18).
Regarding claim 3, the radial thickening comprises a larger outer diameter than a distal end of the hollow portion as seen in Figure 3.  Regarding claim 5, the fastening means comprises a protruding locking element (i.e. tabs on either side of reduced diameter portion 19) that snaps into grooves on the outer sheath member (18).  Regarding claim 6, the fastening side of the hollow portion is an outer wall (having the recessed portion and the protruding tabs).  Regarding claims 7 and 8, see column 5, lines 49-53 which describes the materials for the insulating member.  Regarding claim 14, the radially thickening portion of the insulating insert is configured to engage a radially inner surface of the distal region of the resectoscope (18) to detachably fasten the insert to the resectoscope.  See, for example, Figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (‘826) in view of the teaching of Suzuki (6,068,603).
Kroeber et al fails to expressly disclose a connecting element in which a fork tube of the electrode instrument is supported in an axially displaceable manner.  The electrode of Kroeber et al is free to move within the insulating insert, but there is no specific connecting element supporting the electrode.
Suzuki discloses an analogous resectoscope device having an electrode movable within a sheath and a distal insulating insert (17) detachably connected to the end of the endoscope shaft.  IN particular, Suzuki specifically teach that it is known to provide the insert with a connection means (18) to support the fork tubes of the electrode to allow for axially displacement of the electrode relative to the insulating insert.  See, for example, Figures 2A and 2B.
To have provided the Kroeber et al insulating insert with a connection means to provide support for the electrode instrument and to allow for relative movement of the electrode and the insulating support during operation of the device would have been an obvious modification for one of ordinary skill in the art since Suzuki et al fairly teach of such a support element in an analogous device.
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.  Applicant argues on page 7 of the response that Kroeber teaches an insert having a taper at the proximal circumference to facilitate reception into the resectoscope, and therefore the insert has a thinner wall thickness in the region of insertion.  While this is true, it is noted that the claims do not specify the specific location of the fastening means.  The examiner maintains that it would be reasonable to assert that the thickened portion of Kroeber which abuts against the resectoscope would be deemed part of the “fastening means”.  As such, the examiner maintains that Kroeber provides a fastening means that has a radial thickening of the insert and functions to fasten the insert to the endoscope.  Hence, Kroeber has a thinner wall thickness as part of the fastening means that is inserted into the endoscope, and a thickened wall portion that abuts against the endoscope and may fairly also be considered part of the fastening means.  Further, in as much as the fastening means is friction fit within the endoscope tube and includes a plug that extends into the endoscope, the examiner maintains the fastening means includes a locking connection as recited in claim 1.  Again, claim 1 does not specify the structure of the locking connection or how it engages with the endoscope.  
Applicant has not argued the merits of the obviousness rejection involving Kroeber and Suzuki, other than to assert that Suzuki does not cure the deficiencies of Kroeber.  As Kroeber is not found to be deficient in reading on the claimed limitations, this rejection is deemed to remain tenable.
The examiner has additionally added the Hashido et al reference which reads on the new limitations added to the originally filed claims, and additionally reads on the limitations required by the newly added claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           November 28, 2022